United States Court of Appeals
                      For the First Circuit

No. 15-2068

               LIBERTARIAN PARTY OF NEW HAMPSHIRE,

                      Plaintiff, Appellant,

                                v.

      WILLIAM M. GARDNER, New Hampshire Secretary of State,
                    in his official capacity,

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Paul J. Barbadoro, U.S. District Judge]


                              Before

                  Lynch, Thompson, and Kayatta,
                         Circuit Judges.


     William E. Christie, with whom Shaheen & Gordon, P.A., Gilles
R. Bissonnette, and American Civil Liberties Union of New Hampshire
were on brief, for appellant.
     Laura E. B. Lombardi, Senior Assistant Attorney General, New
Hampshire Department of Justice, with whom Stephen G. LaBonte, and
Joseph A. Foster, New Hampshire Attorney General, were on brief,
for appellee.
     Mark W. Freel and Locke Lord LLP on brief for Libertarian
Association   of   Massachusetts,   Green-Rainbow   Party,   United
Independent Party, Maine Green Independent Party, and Moderate
Party of Rhode Island, amici curiae in support of appellant.
     Bruce I. Afran, Mark R. Brown, and Oliver B. Hall on brief
for the Center for Competitive Democracy, amicus curiae in support
of appellant.
     Gordon J. MacDonald, Holly J. Barcroft, and Nixon Peabody LLP
on brief for the Republican National Committee, amicus curiae in
support of appellee.


                        December 2, 2016
              KAYATTA, Circuit Judge.          Like most states, the State of

New Hampshire has long required that political parties seeking to

have their nominees listed on statewide election ballots first

demonstrate     a     sufficient    modicum    of   support   among    registered

voters.       New Hampshire law deems that a party has made such a

demonstration if, in the most recent prior statewide election, one

of its candidates received at least four percent of the statewide

vote for Governor or United States Senator.              N.H. Rev. Stat. Ann.

§ 652:11.      Otherwise a party need submit nomination papers signed

by a number of registered voters at least equal to three percent

of the total votes cast in the most recent state general election.

Id. § 655:42(III).

              In this lawsuit, the Libertarian Party of New Hampshire

("LPNH") focuses on the time period during which New Hampshire law

allows      parties    to    gather   nomination      signatures      and   submit

nomination papers.          Prior to 2014, this period ran roughly twenty-

one months from the prior November election to early August of the

pertinent election year.1          In 2014, New Hampshire reduced this time

period to a bit more than seven months (hereinafter "seven months")

by delaying the start date to January 1 of the pertinent election

year.       See 2014 N.H. Laws § 29:1 ("HB 1542") (codified at N.H.



        1
       The end date, which varies each year, is five weeks before
the New Hampshire primary, N.H. Rev. Stat. Ann. § 655:41, which
falls on the second Tuesday in August, id. § 653:8.

                                       - 3 -
Rev. Stat. Ann. § 655:40-a) (effective July 22, 2014).              In the

wake of this shortening of the time period within which it could

gather nomination signatures, LPNH promptly filed this lawsuit

claiming that the new restriction violated its rights under the

First and Fourteenth Amendments to the United States Constitution.

LPNH now appeals the district court's summary judgment decision to

the contrary.   For the following reasons, we affirm.

                             I.    Background

          LPNH qualified for the ballot in New Hampshire as a

"political party" under state law in 1992, 1994, and 1996, based

on the electoral performance of its gubernatorial candidates in

prior elections. In 2000, LPNH managed to gather enough qualifying

signatures to secure a place on the statewide ballot for all of

its nominees.   But no LPNH statewide candidate secured as much as

four percent of the vote, and LPNH offers no evidence that any of

its local candidates fared better.         In 2002, 2004, 2006, 2008, and

2010, LPNH did not gain party access to the statewide ballot. LPNH

offers no evidence suggesting that New Hampshire law posed any

unreasonable    impediment    to   qualifying      during   those   years.

Apparently, some of LPNH's candidates, including its presidential

candidate in 2004, also sought access through the individual

nomination process, whereby an individual who gathers just 3,000

signatures is listed on the statewide ballot.




                                   - 4 -
          In 2012, LPNH itself again reached the New Hampshire

general ballot via the nomination papers route.       The record of

that successful effort reveals that the gathering of signatures on

nomination petitions is largely a paid, professional undertaking.

LPNH tells us (and defendants do not dispute) that "LPNH, like

other minor political parties seeking ballot access or advocacy

groups seeking to certify a ballot question, rel[ies] on outside

professional petitioners to collect signatures."      LPNH retained

one local paid "petitioner" to gather signatures at a fee of $1

per signature.    LPNH also apparently paid a national outfit $2 per

signature to gather roughly 13,100 signatures during August and

September of 2011 plus roughly 1,700 signatures on a single day in

July 2012.2      It appears that unpaid volunteers also gathered

roughly 3,000 to 4,000 additional signatures.       LPNH ultimately

spent approximately $40,000 to gather 19,000 signatures in 2012,

overshooting the mark (of roughly 14,000 qualifying signatures)

because not all signatures submitted were likely to be certified.

          Getting nominating signatures in 2012 turned out to be

easier than getting votes.    LPNH's gubernatorial nominee received

2.8% of the vote, its presidential nominee received 1.2%, and, in

a state with hundreds of state legislative races, LPNH recruited



     2 LPNH offers no clarity on exactly what it paid even though
it presumably knows. We nevertheless will rely for purposes of
this opinion on the testimony of LPNH chairperson Richard Tomasso.


                                - 5 -
only ten other candidates, just one of whom reached ten percent of

the vote.     LPNH apparently made no effort to get on the statewide

ballot in 2014.

             Confronted with the shortened signature-gathering window

in 2016, LPNH decided to "put all party-petitioning efforts--

including    fundraising    for   those    efforts--on   hold    until   this

litigation ends, as the outcome of this litigation would dictate

whether [LPNH] would even go through the party-petitioning process

during the 2016 general election."         LPNH estimates that compliance

with the new law would increase the cost of gathering sufficient

signatures, because paid petitioners generally charge more during

an election year.     The current chairperson of LPNH testified that

an election year paid-petition drive "would probably be a $50,000

effort," that is to say, about $10,000 more than LPNH spent in

2012.

             LPNH alleges that the shortened window for gathering

signatures     "facially"    violates      the   Fourteenth      Amendment's

guarantee of equal protection and the freedom of association

secured by the First Amendment.            After discovery, the parties

agreed that the case could be decided on cross motions for summary

judgment.     After holding a hearing to gather more evidence on

LPNH's prior efforts to secure ballot access, the district court

agreed that there were no genuine disputes of material fact.

Neither party challenges this conclusion on appeal.             Rather, they


                                   - 6 -
limit their arguments to contesting whether the district court

made an error of law in concluding that the undisputed facts did

not establish a violation of LPNH's asserted constitutional rights

because HB 1542 "imposes only a reasonable burden on ballot access

that is outweighed by the State's interest in avoiding ballot

clutter."    Libertarian Party of N.H. v. Gardner ("Gardner"), 126

F. Supp. 3d 194, 210 (D.N.H. 2015).          The parties agree that our

review of this conclusion should be de novo.

                             II.    Analysis

A.   Mootness?

            Even if we were to decide that signatures gathered prior

to January 1, 2016, must be counted by the state, LPNH offers no

evidence that it gathered any such signatures or, for that matter,

that it gathered any material number of signatures this election

cycle at all.    And the 2016 election itself is now history.            We

must therefore ask whether this case is moot.         See Barr v. Galvin,

626 F.3d 99, 104 (1st Cir. 2010).

            We conclude that it is not.          Statewide elections will

regularly occur after this year.       LPNH has a demonstrated (albeit

episodic)   record   of   seeking    statewide    ballot   access   in   New

Hampshire and elsewhere.      In view of that record, we give the

"benefit of the doubt" to LPNH's continuing practical interest in

the resolution of its legal claim.          Id. at 106.    Moreover, a new

suit to allow signature gathering in the pre-election years of


                                    - 7 -
2017 and 2019 would need to start pretty much now anyhow to avoid

the same type of arguable mootness.           We thus conclude that there

exists a sufficient probability that LPNH's challenge to New

Hampshire's existing ballot-access regime is likely to reoccur,

and is not now unripe.        Jurisdiction therefore lies.           See FEC v.

Wis. Right To Life, Inc., 551 U.S. 449, 462 (2007) (noting that

federal courts may hear otherwise moot controversies that are

uniquely capable of repetition yet will often evade review); Barr,

626 F.3d at 106 ("[A]lthough the [capable of repetition yet evading

review] exception has been applied frequently in election-related

cases   .   .   .   not   every    election   case   fits   within    its   four

corners.").

B.   Merits

                                       1.

            As we have described, LPNH objects to the effect of

HB 1542 "not in the context of an actual election, but in a facial

challenge."     Wash. State Grange v. Wash. State Republican Party,

552 U.S. 442, 449 (2008).           Facial challenges to state laws are

difficult to mount.        See id. at 449–51.        The Supreme Court has

articulated two formulations of the standard for assessing facial

challenges to statutes.           See United States v. Stevens, 559 U.S.

460, 472 (2010) ("Which standard applies in a typical case is a

matter of dispute that we need not and do not address . . . .");

see also Hightower v. City of Boston, 693 F.3d 61, 77 n.13 (1st


                                      - 8 -
Cir.   2012)    (discussing    the     dual     extant   standards   without

"resolv[ing] the issue").       In United States v. Salerno, 481 U.S.

739 (1987), the Court held that a facial challenge can only succeed

where the plaintiff "establishes that no set of circumstances

exists under which the Act would be valid."                 Id. at 745.    In

Washington State Grange, a facial challenge to a state ballot-

access provision, "the Court noted that 'some Members of the Court

have criticized the Salerno formulation,' but that 'all agree that

a facial challenge must fail where the statute has a "plainly

legitimate sweep."'" Hightower, 693 F.3d at 77 n.13 (quoting Wash.

State Grange, 552 U.S. at 449). We rely on this latter formulation

of the standard.

          The difficulty in mounting a facial challenge to a state

law arises most notably in challenges to laws that, by their terms,

leave room for discretion in their application, meaning a state

official could "accord the law a limiting construction to avoid

constitutional questions."      Wash. State Grange, 552 U.S. at 450.

The state law at issue here, however, has no such play in the

joints.    It    fixes   its   various       requirements   objectively   and

specifically, with the largely immaterial exception of the precise

day in early August when papers must be submitted.               It is also

one-size-fits-all, for all comers.            In short, the components of

the burden it imposes are defined by its facial terms, not by any

anticipated exercise of discretion in its application.


                                     - 9 -
             The facial nature of LPNH's challenge nevertheless still

calls for some skepticism because it comes without the benefit of

an actual demonstration of a failed effort to get on the ballot

under the requirement being challenged.               We are mindful that

"[c]laims of facial invalidity often rest on speculation," id.,

and we are reluctant to engage in the "premature interpretation of

statutes on the basis of factually barebones records," id. (quoting

Sabri v. United States, 541 U.S. 600, 609 (2004)).

                                       2.

             The Supreme Court first considered a constitutional

challenge to state-enacted ballot-access regulations in Williams

v. Rhodes, 393 U.S. 23 (1968).              Such challenges implicate "two

different, although overlapping, kinds of rights--the right of

individuals to associate for the advancement of political beliefs,

and the right of qualified voters, regardless of their political

persuasion, to cast their votes effectively," thereby triggering

scrutiny under both the First and Fourteenth Amendments.              Id. at

30.    The Ohio ballot-access regulations challenged in Williams

required a new party seeking to place its candidates on the

statewide ballot to file, by the February preceding the November

election, nominating petitions signed by a number of voters equal

to at least fifteen percent of the total vote cast in the most

recent gubernatorial election.          The regulations further required

that   the   party   establish   a    party     organization,   and   conduct


                                     - 10 -
primaries or national conventions.                 All in all, the Court found

that    the   regulations     "tend[ed]      to    give   [the   Republicans   and

Democrats] a complete monopoly," id. at 32, closing off the ballot

to a party that actually gathered 450,000 nominating signatures.

Id.    at   26.   Noting      that,   at    that    time,   "[f]orty-two   states

require[d] third parties to obtain the signatures of only 1% or

less of the electorate" with no apparent problems, id. at 33 n.9,

the Supreme Court rejected Ohio's stated justifications.

              Three   years    later,      the    Court   considered   a   similar

challenge to Georgia's ballot-access laws. See Jenness v. Fortson,

403 U.S. 431 (1971).        In brief, Georgia granted a party's nominees

automatic access to the ballot only if a candidate of the party

"received 20% or more of the vote at the most recent gubernatorial

or presidential election."            Id. at 433.         Otherwise, a candidate

for an office needed to gather within 180 days signatures of five

percent of the total number of voters eligible to vote in the prior

election for that office, all of whom were eligible to sign such

nominating petitions. Id. Pointing to what it regarded as "surely

an important state interest in requiring some preliminary showing

of a significant modicum of support before printing the name of a

political organization's candidate on the ballot," id. at 442, the

Court found in Georgia's regime "nothing that abridges the rights

of free speech and association secured by the First and Fourteenth

Amendments," id. at 440.         It also concluded that the plaintiffs'


                                      - 11 -
"claim   under   the   Equal   Protection   Clause    of   the   Fourteenth

Amendment fares no better."      Id.

             Another   three   years   later,   the    Court     considered

California's claim that its five-percent requirement was similarly

valid.   Storer v. Brown, 415 U.S. 724 (1974).             In California,

though, the party seeking ballot access could gather signatures

only from persons who did not vote in a primary conducted by the

major parties.     As the Court observed in remanding the case for

further factfinding, one would need to gather more than five

percent of this restricted subset of eligible voters in order to

equal five percent of the entire set of voters in the previous

election.     Id. at 739; see also Am. Party of Tex. v. White, 415

U.S. 767, 784 (1974) (finding that requiring signatures totaling

one percent of the vote cast in the previous gubernatorial election

to be gathered from only those who did not vote in a party primary

"falls within the outer boundaries of support the State may

require").

             On the two occasions when the Supreme Court has actually

struck down five-percent requirements where the pool of those who

could sign was not substantially restricted, it has done so not

because it determined a five-percent requirement by its nature

imposed too significant a burden, but because the state itself

recognized it could achieve its goals without so high a signature

requirement.     In Illinois State Board of Elections v. Socialist


                                  - 12 -
Workers Party, 440 U.S. 173 (1979), for example, the Court struck

down   an   Illinois    signature   requirement   for   ballot   access    in

political    subdivision    elections    that   exceeded   the   signature

requirements for ballot access in statewide elections.           See id. at

186–87.     It did the same in Norman v. Reed, 502 U.S. 279 (1992),

explaining    that     Illinois's   requirement   had   "unconstitutional

breadth" because "a prerequisite to establishing a new political

party in . . . multidistrict subdivisions [was] some multiple of

the number of signatures required of new statewide parties."              Id.

at 293.

             Neither the Supreme Court nor any circuit court has

struck down a statewide ballot-access regime on the grounds that

a signature requirement of five percent (or less) is too much, or

that six months (or more) is too little time within which to gather

the signatures from a pool of substantially all voters. See, e.g.,

Rainbow Coal. of Okla. v. Okla. State Election Bd., 844 F.2d 740,

741–42, 747 (10th Cir. 1988) (finding a law requiring 45,497

signatures, or five percent of the number of voters in the previous

election, in one year a "relatively high signature requirement"

but not impermissible); Libertarian Party of Fla. v. Florida, 710

F.2d 790, 794 (11th Cir. 1983) (finding a law requiring 144,492

signatures, or three percent of the state's registered voters, in

188 days "not impermissibly burdensome").




                                    - 13 -
               The    New     Hampshire      combination    of     percentage     and

timeframe, while likely more demanding than the laws in many

states, is markedly less burdensome than the regime at issue in

Jenness.      Ballot access under the actual New Hampshire requirement

of three percent in seven months required approximately 2,114 valid

signatures per month.              By contrast, if applied to New Hampshire,

the Georgia requirements of five percent in 180 days approved in

Jenness would have required LPNH to gather well more than 4,111

valid       signatures      per    month   to   gain   ballot    access    in   2016.3

Moreover, the nominating petition in Georgia secured a place on

the ballot only for the nominated candidate, not for a party's

whole slate.         Jenness, 403 U.S. at 432.

               LPNH argues that Jenness blessed only Georgia's five-

percent requirement, not its 180-day window.                    It is true that the

specific       challenge      in    Jenness     focused    on    the     five-percent

requirement.         But it is also true that in distinguishing Williams,

Jenness contrasted "the totality of the Ohio restrictive laws taken

as a whole," id. at 437 (quoting Williams, 393 U.S. at 34) with

Georgia's entire "statutory scheme," id. at 438.                       Similarly, and

as we have already noted, the differing results in Jenness and


        3
       The number of signatures required in New Hampshire under
the Georgia five-percent requirement would almost certainly be
much larger than 4,111 per month because Georgia applied its five-
percent requirement to the number of eligible voters, see Jenness,
403 U.S. at 433, rather than (as in New Hampshire) to the smaller
number of persons who actually voted.


                                           - 14 -
Storer hinged precisely on consideration of the manner in which

the five-percent requirement need be satisfied.                       Notably, Jenness

expressly described Georgia as allowing a nominee to "seek, over

a   six   months'      period,   the    signatures       of    5%     of    the   eligible

electorate . . . ."             Id.; see also Developments in the Law --

Elections,        88   Harv.     L.    Rev.    1121,      1143        (1975)      (Jenness

"specifically endorsed a comprehensive approach to evaluating the

constitutionality of a state's ballot access restrictions.").

             It    therefore     follows      that    LPNH's        challenge      to    New

Hampshire's       three-percent-within-seven-months                 requirement         must

fail unless either Jenness's approval of a more broadly applicable

five-percent-within-180-days requirement is no longer good law, or

this case is distinguishable on other grounds. LPNH does not argue

that Jenness is no longer good law.                  Rather, it argues that, for

a variety of reasons, this case presents materially distinguishing

facts.    We consider these reasons in turn.

             First,      LPNH    correctly       notes        that,        in   sustaining

Georgia's five-percent-within-180-days requirement, the Court in

Jenness observed that Georgia's rules did not otherwise impose any

"suffocating restrictions whatever upon the free circulation of

nominating petitions." 403 U.S. at 438. The Court similarly noted

that "Georgia has imposed no arbitrary restrictions whatever upon

the eligibility of any registered voter to sign as many nominating

petitions as he wishes."              Id. at 442.      New Hampshire voters, on


                                        - 15 -
the other hand, may sign only one petition per election cycle.

This restriction, LPNH reasons, materially distinguishes the New

Hampshire ballot-access regime from the Georgia regime sustained

in Jenness.    LPNH, though, offers no evidence of losing even a

single signature opportunity due to that restriction, or that any

other party even circulated petitions for party access or will be

doing so.     Moreover, even allowing for such a possibility, the

incremental impact on LPNH's efforts would seem to be far less

than the burden of gathering signatures from as large a percentage

of the electorate as was sustained in Jenness.4

            LPNH also argues that the New Hampshire regulations do

not really allow seven (or even six) months as a practical matter

because the time period includes the winter months when, LPNH says,

it is much more difficult to find people in groups outside.      Of

course, hundreds of thousands of New Hampshire citizens streamed

in and out of polling stations in the presidential primaries held

last February.    And even if we were to view seven New Hampshire

months as the equivalent of five Georgia months, the cumulative

burden in New Hampshire would still be less than that sustained in

Jenness because of New Hampshire's low percentage requirement.




     4 Nor does New Hampshire's law impose any of the possibly
"suffocating restrictions," Jenness, 403 U.S. at 438, that led to
the remand in Storer. See Storer, 415 U.S. at 740. Any registered
voter may sign a petition. Notarization is not required.


                               - 16 -
                The record LPNH has compiled in this case also makes

clear that the marginal impact of the difference between five,

six, or seven months is quite small.             With $50,000 in hand, a party

can obtain 20,000 signatures within two or three months (or even

seven days if we use LPNH's July 2012 experience as a gauge).                   Or,

with the equivalent of twenty fulltime volunteers, a party can

apparently gather enough signatures in a single month.5                        Even

reducing these experience-based estimates by half, one is still

left       to   conclude    that,      once   one   has   more       than   several

months--and certainly five to seven months--the driving variables

in determining success in gathering 20,000 signatures are money

and volunteers, not time within which to gather signatures.                    The

difference between seven months and more than seven months is

therefore largely immaterial as long as the time for raising money

and recruiting volunteers is not reduced.

                Reframing the issue, LPNH next attempts to pitch at least

a portion of its challenge as a challenge only to the January 1,

year-of-election start date mandated by HB 1542.                 The logic here

seems to be that even if the combined burden of signature amount

and    gathering     time   is   not    impermissible     in   the    abstract,   a

limitation on when the gathering time must occur may be invalid.

We accept the premise that the precise point on the calendar during


       5
       Based on LPNH's experience in 2000, it appears that one
fulltime volunteer can gather 1,000 signatures in a month.


                                        - 17 -
which the signature-gathering window may remain open can pose a

problem independent of the size of the window.                For example, early

dates may precede the events that give rise to third-party support,

as in the presidential elections of 1892, 1912, 1924, and 1968,

see    generally   Alexander    Bickel,        Reform   and    Continuity,     The

Electoral College, The Convention, and the Party System 87-88

(1968), as well as 1980, see Anderson v. Celebrezze, 460 U.S. 780,

790 (1983).     In Anderson, the Supreme Court set aside an eight-

month qualifying date requirement that ended in March of the

pertinent election year as too early for just this reason.                     See

id. at 791–92.

             LPNH makes no claim that New Hampshire requires it to

submit its nominating papers too soon.            To the contrary, it argues

that New Hampshire requires third parties to wait too long before

they can gather signatures.       The case for challenging a start date

requirement as too late cuts against some of the reasons for

striking down early end-date requirements.              Moving ballot-access

efforts closer to an election encourages third parties to first

work within one of the two more established parties, advancing

what   the    Supreme   Court   has    called    "the   State's     interest    in

preserving party harmony."        Id. at 805 (citing Bickel, supra, at

87-88).      Similarly, as New Hampshire notes, signatures gathered

nearer the end date are more likely to represent the views of the

signers as of the end date than those signed well in advance.                That


                                      - 18 -
being said, New Hampshire's January 1 start date is a requirement

not imposed by the Georgia regime at issue in Jenness, so we need

consider whether it renders the New Hampshire ballot-access regime

more burdensome than the Georgia regime the Supreme Court there

approved.

             LPNH contends that the January 1 start date burdens a

party seeking ballot access by requiring that it spend time on

petitioning during the election year, rather than before the

election     year,      thereby    reducing        the   time    available      for

"electioneering"       when   it   is    most    effective.      LPNH,    however,

simultaneously       stresses      that    the      gathering    of     nomination

signatures is principally performed by paid professionals who are

not otherwise engaged in the actual campaigns.                The start date, in

turn, does not apply to fundraising activities, hence LPNH can

raise the funds to pay professional signature gatherers any time

it wants.

             LPNH did use some volunteer time in 2012 to gather

signatures.    That time seems to equal only two and one-half months

of volunteer time, more or less. We have no doubt that the petition

process itself takes also some of the time of campaign officials

even if they do not themselves gather signatures.                     The record,

however,    provides     no   quantification       suggesting    that    any   such

effort     materially    detracts       from     "electioneering,"      especially

keeping in mind that there is no claim that the candidates' efforts


                                        - 19 -
are impeded.    All in all, this is small beer.   According to LPNH's

own estimates, the entire "lost" election year effort could be

regained for $5,000 paid to professional signature gatherers.     And

the effort is not lost, but simply time-shifted so that its value

is arguably reduced but certainly not eliminated.

             Somewhat inconsistently, LPNH argues that the January 1

start date sidelines its attempts to solidify support in years

when no election occurs by forcing it to sit idly by instead of

strengthening its infrastructure by collecting signatures during

those years.    This argument relies on the false premise that if a

political organization is not actively soliciting signatures for

nomination papers, there is nothing it can do to attract supporters

and strengthen its organizational apparatus.      To the contrary, as

the district court observed, "[e]ven with the January 1 start date

in place, LPNH remains free to plan its election-year petition

drive[,] . . . recruit volunteers[,] . . . [and] raise funds for

the drive during the off year that it can then spend on paid

petitioning during the election year."     Gardner, 126 F. Supp. 3d

at 204–05.

             LPNH also claims that the January 1 start date deprives

it of the chance to gather signatures at city off-year elections

in November, fairs in the fall, and other such similar outside

events before the cold New England winter begins.        As we noted

above, with New Hampshire voters turning out in droves for party


                                - 20 -
primaries in February, we doubt New Hampshire citizens hibernate

as much as LPNH implies. In any event, New Hampshire traditionally

holds town meetings in the spring, followed promptly by farmers'

markets, parades, and ball games in the spring and summer months.

In the words of a former LPNH gubernatorial candidate, spring gun

shows are fruitful sources of signatures, and July 4th provides

each year "the political mecca of parades."    LPNH itself gathered

1,700 signatures on a single day in July of 2012.    All in all, we

reject as greatly overstated LPNH's contention that the weather

and calendar render the seven-month, January-to-August timeframe

so unsuitable for signature gathering that we should regard it as

more constraining than the 180-day window sustained in Jenness.

             Relatedly, LPNH contends that the start date forces it

to "stand still" in the year prior to the year of the election.

If this is simply another way of saying that it has to hold off on

signature gathering until after January 1, we have just addressed

that argument.     If, instead, LPNH is saying that the new start

date somehow restricts it from other campaign undertakings prior

to January 1, it seems instead to do just the opposite.     The new

start date eliminates signature gathering prior to January 1,

thereby increasing resources available for other activities during

that time.    Either way, this argument adds nothing.

             LPNH next argues that candidates will not be confident

that they will make the ballot if the late start date prevents


                                - 21 -
LPNH from collecting all the signatures it needs by June 30 of the

election year.      There is no evidence, though, that LPNH has ever

placed any premium on concluding before June 30.                     The major

parties' nominees for governor and state senate are not even

selected    until   September.      And   there   is   no   reason   that   the

professional signature gatherers cannot conduct all their work

well before June 30 if LPNH wants.           Again, the controlling factor

would seem to be money, not time.

            But, says LPNH, the paid gatherers themselves cost more

during an election year.         The evidence of this is skimpy, to say

the least, consisting solely of a back of the envelope guess of a

$10,000 delta by an LPNH official.            This is too little in both

foundation and magnitude upon which to rest a facial challenge to

New Hampshire's law.

            LPNH argues, finally, that the January 1 start date

delays any effort to determine what it calls the "verification

rate," meaning the percentage of signatures that are verified as

accurate.    This information apparently helps estimate how many new

signatures need be gathered.        LPNH makes no attempt to spell out

what this actually means, or whether the resulting cost (if any)

is already included in its $10,000 estimate.

            Collectively, these arguments that the change in start

date by itself imposes a substantial burden fail to convince us

that New Hampshire's ballot-access regime is as burdensome as--


                                    - 22 -
much less more burdensome than--the Georgia regime upheld in

Jenness.    To the extent they represent any burden for a political

party that has a sufficient modicum of support to mount statewide

campaigns    that   contribute   to    the   voters'    understanding   and

meaningful options, the burden is minimal.        With social media and

other modern technology, finding and connecting with supporters

can happen with greater expediency than ever before.            Contacting

many supporters to contribute to fundraising efforts is easier

today than it has ever been.           And, perhaps more importantly,

$50,000 just isn't what it once was, especially in politics.            In

a state in which twenty-four individual candidates spent an average

of over $57,000 each to mount successful local campaigns for state

senate in 2010, see Election Overview:        New Hampshire 2010, Nat'l

Inst. on Money in State Politics, http://www.followthemoney.org/

election-overview?s=NH&y=2010 (last updated June 13, 2016), it

would be strange to say that a viable statewide political party

cannot be expected to shoulder a $50,000 burden for statewide

ballot access for its nominees.

                                      3.

            Unable to mount a persuasive case that the burden New

Hampshire imposes on third parties seeking statewide ballot access

for their nominees even equals, much less exceeds, the burdens

imposed by the Georgia regime sustained in Jenness, LPNH turns its

attention to the other side of the equation.           LPNH correctly notes


                                 - 23 -
that the burdens in Jenness were justified by Georgia's effectively

asserted interest in demanding that a party demonstrate a modicum

of support before receiving the right to have its nominees listed

on the ballot.     In this case, by contrast, New Hampshire has not,

LPNH says, effectively asserted such a justification.             Rather, in

this case LPNH says that any reliance on the state's asserted

interest in ensuring a baseline level of support among ballot-

eligible parties is only a "new post-hoc justification" concocted

mid-way    through     this   litigation    and   a   smokescreen    for    the

legislature's real concerns in enacting the amendment. LPNH points

to two New Hampshire legislative subcommittee reports bearing on

HB 1542, both of which identify the facilitation of nomination-

paper certification as the goal advanced by the amendment, and

neither of which mentions an interest in protecting the integrity

of   elections    by   combating   ballot    overcrowding.       Indeed,   New

Hampshire defended the new January 1 start date solely on the basis

of its certification justification at an earlier stage in this

litigation, not elaborating on the interest in limiting ballot

access until after discovery had commenced.

            Based on this evidence, LPNH urges us to rule that New

Hampshire's      stated   interest    is     an   illegitimate      post    hoc

justification that ought not be credited.               LPNH argues that,

applying   the    sliding-scale    test     developed   in   Anderson,     "the

precise interests put forward by the State as justifications for


                                   - 24 -
the   burden   imposed   by   its   rule"    pale   in   comparison       to   "the

character and magnitude of the asserted injury to the rights

protected by the First and Fourth Amendments that the plaintiff

seeks to vindicate."     460 U.S. at 789.

           Precedent,     including    Anderson,         provides    no    direct

guidance on whether we can rely on belated statements of interest

first voiced in the course of litigation challenging a statute.

LPNH and its amici urge us to adopt by analogy the approach used

in equal protection cases, where a proffered justification cannot

withstand a heightened degree of scrutiny if that justification is

"hypothesized or invented post hoc in response to litigation."

United States v. Virginia, 518 U.S. 515, 533 (1996).                They observe

that some courts applying Anderson have compared the middle range

of its sliding scale to "intermediate scrutiny," see Guare v.

State, 117 A.3d 731, 740 (N.H. 2015), and therefore urge us to

ignore the state's asserted interest in ensuring a minimal level

of support for parties appearing on the ballot.

           The problem for LPNH is that the burden here caused

solely by the start date itself (as opposed to the three-percent-

within-seven-months requirement), for the reasons already stated,

is minimal, placing it at the easier-to-justify end of Anderson's

sliding   scale.     Applying       LPNH's    chosen      analogy,    we       would

accordingly find ourselves at the "rational basis" end of any equal

protection analysis.     And, at that end, we can rely on statements


                                    - 25 -
of the state's interest first identified in litigation briefs.

Barr, 626 F.3d at 110 (finding that if the law imposes only a

"modest" or "reasonable" burden, "there need be only a rational

basis       undergirding   the   regulation    in    order      for   it   to   pass

constitutional muster"); cf. Dudum v. Arntz, 640 F.3d 1098, 1116

n.28 (9th Cir. 2011) (expressing doubt that "the normal ability of

litigants      to    advance   arguments    justifying    their       out-of-court

behavior is suspended in election challenges where, as here, the

burden imposed on voting is minimal at best").6

                                       4.

               The   foregoing   leaves     LPNH   with   one    escape    gambit:

identify as a burden the cumulative weight of the ballot-access

regime as shortened by HB 1542, characterize that cumulative burden

as falling further along the Anderson sliding scale, and then weigh

it against only the state interest identified by the legislature



        6
       We therefore need not decide whether we agree with the
district court that post hoc justifications may be considered
whenever Anderson balancing applies. See Gardner, 126 F. Supp. 3d
at 209. We do note, though, that in Crawford v. Marion County
Election Board, 553 U.S. 181 (2008), six Justices--three using
Anderson's "balancing approach," id. at 190 (plurality opinion),
to find that the law in question imposed a "limited burden," id.
at 202 (quoting Burdick v. Takushi, 504 U.S. 428, 439 (1992)), and
three relying on a "two-track approach," id. at 205 (Scalia, J.,
concurring in the judgment), to find the law's burden "minimal,"
id. at 209--declined to consider the distinct but related argument
made by challengers to Indiana's voter identification law "that
the statute was actually motivated by partisan concerns" and not
the concerns advanced by the state in litigation, id. at 191
(plurality opinion).


                                     - 26 -
in passing HB 1542.       We reject this approach as illogical.            It

mismatches    the   cumulative   burden     of   the   entire   ballot-access

regime with only the justification initially cited by the New

Hampshire legislature for altering the start date (and thus the

duration of petition gathering).          We see no reason to require a

state legislature to restate its facially obvious reasons for

having a ballot-access law each time it enacts an amendment

tweaking that law.       Similarly, if the current regime would have

withstood challenge had it been enacted now as a whole, we can see

no reason why it should fall if developed over time by amendment.

             These ballot-access cases, unlike most voting-access

cases, pose an identity between burden and purpose.               The obvious

purpose of the regime, in toto, is precisely to create the burden

itself, which in turn has the effect, at the least, of limiting

voters' selection to those who can make "some preliminary showing

of a significant modicum of support before printing the name of a

political organization's candidate on the ballot . . . ." Jenness,

403 U.S. at 442; see also, e.g., Libertarian Party of Me. v.

Diamond, 992 F.2d 365, 371 (1st Cir. 1993) (endorsing state

interest     in     "avoiding    overloaded      ballots    and     frivolous

candidacies, which diminish victory margins, contribute to the

cost   of   conducting   elections,   confuse      and   frustrate    voters,

increase the need for burdensome runoffs, and may ultimately

discourage voter participation in the electoral process").             In the


                                   - 27 -
words of the Supreme Court, this is "an important state interest."

Jenness, 403 U.S. at 442.

            Of   course,    we   are    not     so   naïve    as     to   reject   the

possibility that a state legislature dominated by the two major

parties may well wish to overshoot the mark, closing the door to

all competitors.       Our ultimate decision must therefore depend in

large part on what we deem to be an appropriate "modicum of

support."   Do we mean, for example, that the party's nominees have

enough support to make winning plausible?                  Or is it enough that

the party's presence in the campaign will generate enough interest

and support to help frame issues and introduce new ideas, affect

the   positioning      of   other       candidates,        and      signal     growing

dissatisfaction with the dominant parties?                       In Anderson, the

Supreme    Court     suggested   that     the    hard-to-quantify            spillover

benefits    of   a    third-party      candidacy      to     the    "diversity     and

competition in the marketplace of ideas," implicated "the primary

values protected by the First Amendment."               460 U.S. at 794.

            In this respect, it is fair to read in Anderson a greater

appreciation for the benefits of third-party participation than is

apparent on the face of the opinion in Jenness.                    It would be quite

a stretch, though, for a circuit court to leverage such a change

in nuance into a license to stray from a clear ruling sustaining

as constitutional a burden demonstrably greater than that imposed

by New Hampshire.      See Sarzen v. Gaughan, 489 F.2d 1076, 1082 (1st


                                       - 28 -
Cir. 1973) ("When a . . . federal court has spoken, stability and

stare decisis require that litigants and other courts take its

pronouncement at face value until formally altered."); cf. Eulitt

ex rel. Eulitt v. Me. Dep't of Educ., 386 F.3d 344, 349 (1st Cir.

2004) (citing Sarzen, 489 F.2d at 1082) (noting that until a higher

court revokes its binding precedent, a lower court "is hard put to

ignore that precedent unless it has unmistakably been cast into

disrepute by supervening authority"). And even were we to consider

such an ambitious frolic, the record in this case provides little

fuel for much of a journey.    Neither LPNH nor its amici explain

how easy or hard it is to gather $50,000 or a few dozen volunteers

in today's world of social media.      Are there examples of parties

or candidates that cannot raise $50,000 statewide, yet can still

mount viable campaigns?   Or do the costs of staff and advertising

and the thresholds set by debate organizers themselves require

levels of support greater than that required by New Hampshire?

Have any parties barely managed to crawl over access thresholds,

yet ended up playing a substantial role other than as a spoiler?

Or does an analysis of election results in New Hampshire show that

it is easier to get on the ballot than it is to garner substantial

support in the form of actual votes?    If a truly viable third party

emerges, would it not harm that party to have too low a threshold,

resulting in many extra parties with no chance, rather than a

single third party less easily lost in the clutter?         And what


                              - 29 -
effect would lower thresholds have on laws providing public finance

for campaigns? Anyone gauging the dividing line between a properly

qualifying threshold and a barrier to meaningful competition would

presumably want to consider these and other questions. The absence

of information along these lines restricts the scope and quality

of the judicial judgments required in cases such as this.              As the

litigant with the burden of proof, see, e.g., Harley-Davidson

Credit Corp. v. Galvin, 807 F.3d 407, 411 (1st Cir. 2015), LPNH

may suffer from that lack of detail in the record.

                               III. Conclusion

           With a cumulative burden well less than that found

acceptable in controlling precedent, and with no other attributes

that   themselves    pose   significant         barriers   to    access,   New

Hampshire's   regulations       stand    as    an   admittedly    robust   but

nevertheless constitutional exercise of the state's "'broad power

to prescribe the "Times, Places and Manner of holding Elections

for Senators and Representatives," which power is matched by state

control over the election process for state offices.'" Wash. State

Grange, 552 U.S. at 451 (quoting Art. I, § 4, cl. 1; Clingman v.

Beaver, 544 U.S. 581, 586 (2005)).            We affirm the judgment of the

district   court    granting    New     Hampshire's    motion    for   summary

judgment in this facial challenge to part of the state's ballot-

access framework.




                                   - 30 -